UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           COOK, TELLITOCCI, and HAIGHT
                              Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                       Private E1 DEANDRE P. ANDERSON
                           United States Army, Appellant

                                   ARMY 20121145

                             Headquarters, Fort Carson
                         Timothy Grammel, Military Judge
   Colonel John S.T. Irgens, Staff Judge Advocate (pretrial and recommendation)
   Lieutenant Colonel Stephanie D. Sanderson, Staff Judge Advocate (addendum)


For Appellant: Lieutenant Colonel Peter Kageleiry, Jr., JA; Captain Patrick J.
Scudieri, JA (on brief).

For Appellee: Lieutenant Colonel James L. Varley, JA (on brief).


                                     8 October 2014
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of three specifications of unauthorized absence, failure to obey
a lawful order, five specifications of wrongful use of marijuana, and larceny, in
violation of Articles 86, 92, 112a, and 121, Uniform Code of Military Justice, 10
U.S.C. §§ 886, 892, 912a, and 921 [hereinafter UCMJ]. The convening authority
approved the adjudged sentence of a bad-conduct discharge, confinement for eight
months, and forfeiture of $994.00 pay per month for eight months and credited
appellant with 104 days of confinement against the sentence to confinement.

       This case is before us pursuant to Article 66, UCMJ. Appellate defense
counsel submitted this case on its merits, and appellant personally raised issues
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), one of which
merits discussion and relief.
ANDERSON—ARMY 20121145

       Appellant complains he suffered undue post-trial delay. This one-day, guilty-
plea court-martial was held on 14 December 2012. After the appropriate
transcription, processing, submissions, and reviews, the convening authority took
action on appellant’s case on 5 September 2013. Then, this court did not receive the
record of trial for docketing until 13 January 2014. Despite an absence of a showing
of prejudice in this case, we find more than four months to send a record to the
service court is too long and will grant relief. See United States v. Collazo, 53 M.J.
721 (Army Ct. Crim. App. 2000); see also United States v. Moreno, 63 M.J. 129, 142
(C.A.A.F. 2006) (government failure to docket record of trial with respective
Service Court of Criminal Appeals within 30 days of convening authority’s action
creates presumption of unreasonable delay).

       The findings of guilty are AFFIRMED. After considering the entire record,
the court AFFIRMS only so much of the sentence as provides for a bad-conduct
discharge and confinement for seven months. All rights, privileges, and property, of
which appellant has been deprived by virtue of that portion of the sentence set aside
by this decision are ordered restored. See UCMJ arts. 58b(c) and 75(a).


                                       FOR THE
                                       FOR THE COURT:
                                               COURT:




                                       MALCOLM
                                       MALCOLM H.  H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                          2